DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 06/04/21. Claims 2-4, 8, 13-15, 19-20 have been cancelled, claims 1, 5-6, 12, 16-17, 24 and 28 have been amended, and claims 29-30 have been newly added.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no support in the specification for the amended limitations “the lens element defining an outer periphery” (claim 1), “the first element and the lens rim and being positioned laterally outward of the outer periphery of the lens element” (claims 1 and 30), “the second element moving away from the lens rim in a laterally outward direction” (claim 6), “the frame body having a rearward portion configured to face a user when worn by the user, and a forward portion opposite the rearward portion, the frame engagement members projecting forwardly from the frame body” (claim 12), and “wherein the first engagement opening is positioned laterally outward of an outer periphery of the lens element, the second element moving away from the lens rim in a laterally outward direction as the second element moves from the lock position to the lock position toward the release position” (claim 17).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 16, 18, 25, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Currens et al. (US 2014/0033408) in view of Cross (US 2015/0143619).
In regard to claim 12, Currens et al. teaches a goggle frame having a frame body and a pair of frame engagement members, the frame body having a rearward portion configured to face a user when worn by the user, and a forward portion opposite the rearward portion (see  positioned at respective lateral end portions of the frame body (goggle frame body: frame: 22 with engagement members: paragraphs 0038- 0039); and a goggle lens selectively engageable with the goggle frame (lens: 24; paragraph 0035), the goggle lens comprising: a lens element (outer lens: 24), the lens element being transparent to allow a user to view through the lens element (paragraph 0031); and a pair of lens engagement members coupled to respective lateral end portions of the lens (paragraph 0038 and figure 13), the pair of lens engagement members being selectively engageable with respective ones of the pair of frame engagement members to selectively attach the lens rim to the goggle frame (paragraphs 0038-0039), the pair of lens engagement members including a locking lens engagement member removable from the frame and comprising a first element coupled to the lens rim, and a second element moveably coupled to the first element for facilitating selective engagement and disengagement with the respective one of the pair of frame engagement members (paragraph 0040 details that the first or second engagement structure can be on the frame or the lens, here we are putting the first engagement member of Currens on the frame and the second engagement member of Currens on the lens: see paragraphs 0041-0042, the second engagement member of Currens has a first element and a movable second element (the first or second element can be either the actuator: 44, 45, 46 or spring member: 40), a first engagement opening being defined by the first element and the lens rim (opening would be created on lens when second engagement member of Currens is on the lens, opening would be between lens portion and that of spring 40 or actuator 44, 45, 46: see figure 12A and 12B), the second element being moveable within the first engagement opening (either actuator: 44, 45, 46 or spring: 40 as seen moveable within opening in Figures 12A and 12B), the second element being located within the first engagement opening to define an exposed portion of the first 
 	However, Currens et al. fails to teach the goggle lens rim circumnavigating a lens opening and the lens element secured to the lens rim so as to extend across the lens opening.
 	Cross teaches an interchangeable google lens to a goggle frame (goggle frame: 30) with a lens rim (lens frame: 10) circumnavigating a lens opening (see figure 5, opening in frame 10) and the lens element (lens: 1) secured to the lens rim so as to extend across the lens opening (see figures 5 and 6).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the interchangeable goggle lens of Currens et al. with the lens frame with opening for the lens element as taught by Cross, since the goggle lens of Currens et al. provided with a lens frame surrounding the lens element, would provide a goggle lens element that is reinforced and therefore more protected from being damaged. Applicant’s invention, Currens et al., and Cross are all in the same field of endeavor teaching goggles with interchangeable lens.
 	


 	In regard to claim 18, the combined references teach wherein the second element includes a press plate and two spring arms extending on opposed sides of the press plate (Currens teaches the second element: spring 40 includes two spring arms: 84, 84 on opposite sides of the press plate: second of 40 in between arms: see figure 14).  

 	In regard to claim 25, the combined references teach wherein each frame engagement member includes a main body extending from the frame body and a distal extension perpendicular to the main body (Currens teaches first engagement member having a main body (34) and distal extension perpendicular (38) to the main body: see Figure 12B, paragraph 0041)(Currens teaches the first and second engagement members can be on either the frame of the lens as desired: paragraph 0040).


	In regard to claim 26, the combined references teach wherein the first element includes a first arm, a second arm, and a third arm, the first and second arms extending from the lens rim in spaced relation to each other, and the third arm extending between the first and second arms (Currens: first element: spring 40 has a first (84) and second arm (84) in spaced relation and a third arm in-between (arms extend from side of 40 in figure 14).  

 	In regard to claim 28, the combined references teach further comprising a spring extends in a direction that is parallel to the first arm of the first element (Currens: spring is .  

Claims 1, 5-7, 9-12, 17-18, 21, 24-25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Currens et al. (US 2014/0033408) in view of Bonetti et al. (WO 2009/101645).
 	In regard to claims 1 and 12, Currens et al. teaches a goggle frame having a frame body  and a pair of frame engagement members, the frame body having a rearward portion configured to face a user when worn by the user, and a forward portion opposite the rearward portion (see goggle frame body 22), the frame engagement members projection forwardly from the frame body (engagement members are 32 which include actuators: 44, 45, 46 or spring member: 40, both of the actuators and the spring member extend forwardly from the frame back body: see figure 12A and 12B) and positioned at respective lateral end portions of the frame body (goggle frame body: frame: 22 with engagement members: paragraphs 0038- 0039); and a goggle lens selectively engageable with the goggle frame (lens: 24; paragraph 0035), the goggle lens comprising: a lens element (outer lens: 24), the lens element being transparent to allow a user to view through the lens element (paragraph 0031); and a pair of lens engagement members coupled to respective lateral end portions of the lens (paragraph 0038 and figure 13), the pair of lens engagement members being selectively engageable with respective ones of the pair of frame engagement members to selectively attach the lens rim to the goggle frame (paragraphs 0038-0039), the pair of lens engagement members including a locking lens engagement member removable from the frame and comprising a first element coupled to the lens rim, and a second element moveably coupled to the first element for facilitating selective engagement and disengagement with the respective one of the pair of frame engagement members (paragraph 0040 details that the first or second engagement structure can be on the frame or the lens, here 
 	However, Currens et al. fails to teach the goggle lens rim circumnavigating a lens opening and the lens element defining an outer periphery secured to the lens rim so as to extend across the lens opening and the first element and the lens rim being positioned laterally outward of the outer periphery of the lens element.

 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the interchangeable goggle lens of Currens et al. with the lens frame with opening for the lens element as taught by Bonetti et al., since the goggle lens of Currens et al. provided with a lens frame surrounding the lens element, would provide a goggle lens element that is reinforced and therefore more protected from being damaged. Applicant’s invention, Currens et al., and Bonetti et al. are all in the same field of endeavor teaching goggles with interchangeable lenses.
 	
 	In regard to claim 5, the combined references teach further comprising a spring acting on the second element to bias the second element toward the lock position (Currens teaches the second element in this case is actuator: 44, 45, 46 that is acted upon my spring of first element: 40; see figures 12A, 12B).  

 	In regard to claims 6 and 17, the combined references teach the second element moving away from the lens rim in a laterally outward direction as the second element moves from the lock position toward the release position (Currens teaches the second element: spring 40 moves away from the lens frame from the lock toward the release position: see figures 12A vs. 12B, the movement away is an outward movement from the inner lens rim).  The first engagement opening is posted laterally outward of an outer periphery of the lens element 

 	In regard to claims 7 and 18, the combined references teach wherein the second element includes a press plate and two spring arms extending on opposed sides of the press plate (Currens teaches the second element: spring 40 includes two spring arms: 84, 84 on opposite sides of the press plate: second of 40 in between arms: see figure 14).  

In regard to claim 9, the combined references teach a goggle lens element that includes an inner lens body and an outer lens body, the lens rim being positioned between the inner lens body and the outer lens body (Currens: figure 13, lens 24 and 26).

In regard to claim 10, the combined references teach a goggle comprising a gasket located between the outer lens body and the lens rim, the gasket being sized and shaped to form a fluid-tight seal between the outer lens body and the lens rim (Currens: gasket 74 and paragraph 0060).
In regard to claim 11, the combined references teach at least a portion of the lens element is tinted (Currens: paragraph 0034).
 	In regard to claims 21 and 26, the combined references teach wherein the first element includes a first arm, a second arm, and a third arm, the first and second arms extending from the lens rim in spaced relation to each other, and the third arm extending between the first and second arms (Currens: first element: spring 40 has a first (84) and second arm (84) in spaced relation and a third arm in-between (arms extend from side of 40 in figure 14)).  



 	In regard to claim 25, the combined references teach wherein each frame engagement member includes a main body extending from the frame body and a distal extension perpendicular to the main body (Currens teaches first engagement member having a main body (34) and distal extension perpendicular (38) to the main body: see Figure 12B, paragraph 0041)(Currens teaches the first and second engagement members can be on either the frame of the lens as desired: paragraph 0040).

	In regard to claim 29, the combined references teach wherein the lens element defines an outer periphery and is sized and configured such that when the goggle lens is engaged with the goggle frame, the pair of frame engagement members reside laterally outward of the outer periphery (Bonetti et al. teaches the outer periphery of the lens element: 30 when engaged with frame 33 has the engagement members laterally outward of the periphery: see 2 members: 38).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the interchangeable goggle lens of Currens et al. with the lens frame with opening for the lens element as taught by Bonetti et al., since the goggle lens of Currens et al. provided with a lens frame surrounding the lens element and the engagement members laterally outward of the lens, would provide a goggle lens element that is reinforced and therefore more protected from being damaged. Applicant’s invention, Currens et al., and Bonetti et al. are all in the same field of endeavor teaching goggles with interchangeable lens.

Allowable Subject Matter


Response to Arguments
Applicant's arguments filed 06/04/21 have been fully considered but they are not persuasive. 
 	Applicant argues that Currens in view of Cross fail to teach the amendments as provided in claims 1, 17 and 29.
 	The rejection to claims 1, 17 and 29 as detailed above, replace the reference to Cross with the reference to Bonetti et al. (WO 2009/101645) to teach the amended limitations.

 	Applicant argues that Currens in view of Cross fails to teach “the frame engagement members project forwardly from the frame body” as amended into claim 12.
 	As detailed in the rejection above, Currens et al. teaches a goggle frame having a frame body and a pair of frame engagement members (frame body: 22 and engagement members 32 which include either 44, 45, 46 or 40), the frame body (22) having a rearward portion configured to face a user when worn by the user, a forward portion opposite the rearward portion (see goggle frame body 22 in figure 11), and the frame engagement members projection forwardly from the frame body (engagement members are 32 which include actuators: 44, 45, 46 or spring member: 40, both of the actuators and the spring member extend forwardly from the frame back body: see figure 12A and 12B).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY

Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732